ORDER
The Disciplinary Review Board having filed a report with the Court recommending that HOWARD J. CASPER of CHERRY HILL, who was admitted to the bar of this State in 1973, and who was thereafter temporarily suspended from practice by this *597Court’s Order of December 1, 1992, and who remains suspended at this time, be disbarred because of respondent’s knowing misappropriation of client funds by wrongfully retaining clients’ settlement proceeds, those actions being the basis for respondent’s consent to disbarment by the Commonwealth of Pennsylvania, and good cause appearing;
It is ORDERED that HOWARD J. CASPER be disbarred and that his name be stricken from the roll of attorneys of this State, effective immediately; and it is further
ORDERED that HOWARD J. CASPER be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that HOWARD J. CASPER comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys; and it is further
ORDERED that HOWARD J. CASPER reimburse the Ethics Financial Committee for appropriate administrative costs.